[g201805101601418174063.jpg]

 

EXHIBIT 10.1

 

3535 General Atomics Court, Suite 200 • San Diego, CA 9212 l • 858.875.1800
Office• 858.875.1843 Fax•  www.fatetherapeutics.com

May 5, 2016

Chris M. Storgard, M.D.

[Address]

Dear Chris,

On behalf of Fate Therapeutics, Inc. ("Company"), I am pleased that you are
joining the Company as Chief Medical Officer pursuant to the offer letter dated
April 27, 2016 (the "Offer Letter"). This letter (the "Letter Agreement")
reflects the parties' agreement regarding your first date of employment at the
Company and sets forth the terms under which the Company approves your continued
employment at Ardea Biosciences ("Ardea").

The parties agree by this Letter Agreement that, notwithstanding the anticipated
start date set forth in the Offer Letter, your first date of employment at
Company in a full-time capacity will be May 16, 2016 (the "Start Date"). As
consideration for your commencing employment on the Start Date, Company hereby
agrees that you may remain employed at Ardea until July 8, 2016, subject to the
terms and conditions herein. During the period that you remain employed at
Ardea, you agree that the scope of your duties and responsibilities at Ardea
will not be materially modified beyond the current scope of such duties and
responsibilities. Additionally, you acknowledge and agree that all activities
undertaken on behalf of Company will be independent of and conducted separate
from your activities as an employee of Ardea, and expressly agree not to use any
Company resources in the course of performing activities as an employee of
Ardea, and not to use any Ardea resources in the course of performing activities
on behalf of the Company. These terms are in addition to the covenants and
restrictions set forth in your Proprietary Information and Inventions Agreement
signed May 4, 2016 (the "PIIA").

This Letter Agreement shall constitute a binding agreement between the parties.
Except as provided by this Letter Agreement, all terms and conditions of the
Offer Letter and PIIA remain in full force and effect. For the avoidance of
doubt, nothing in this Letter Agreement modifies the at-will nature of your
employment relationship with Company.

Please indicate your agreement by countersigning this letter below and returning
a signed copy of the letter to me at your earliest convenience. Yours sincerely,

/s/ J. Scott Wolchko Scott Wolchko

UNDERSTOOD AND AGREED BY:

Chris M. Storgard, M.D.

 

By:

 

/s/ Chris M. Storgard

 

 

 

 

 

Date:

 

May 6, 2016

 

 



--------------------------------------------------------------------------------

[g201805101601418324064.jpg]

 

 

 

3535 General Atomics Court, Suite 200 • San Diego, CA 92121 • 858.875.1800
Office • 858.875.1843 Fax • www.fatetherapeutics.com

April 27, 2016

Chris M. Storgard, M.D.

[Address]

Dear Chris:

Fate Therapeutics, Inc. (“Fate” or the “Company”) is pleased to offer you an
exempt full-time position as Chief Medical Officer, reporting to Scott Wolchko,
President and Chief Executive Officer.  This position has an anticipated start
date of June 15, 2016, unless another date is mutually agreed upon by you and
the Company, and is based at the Company’s corporate headquarters in San Diego,
California.  While you render services to the Company, you will not engage in
any other employment, consulting or other business activity (whether fulltime or
part-time) unless approved in advance by the Chief Executive Officer.  By
signing this Letter Agreement, you confirm to Fate that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for Fate.

In consideration of your employment and commencing on your first day of
employment, you will be paid an annualized base salary rate of $375,000.00, less
applicable withholding, to be paid on the Company's regularly scheduled payroll
dates, which currently are every two weeks. Subject to approval by the Company's
Board of Directors, you will be granted a non-qualified option to purchase
200,000 shares of the Company's common stock at an exercise price equal to the
closing price per share of the Company's common stock as reported on NASDAQ on
the first day of your employment (the "Option"). The Option will vest and become
exercisable in accordance with the following schedule: twenty-five percent (25%)
of the shares shall vest and become exercisable on the first anniversary of your
first date of employment, and 1/48th of the shares shall vest and become
exercisable monthly thereafter, so that one hundred percent (100%) of the shares
shall be vested and exercisable on the fourth anniversary of your first date of
employment, subject to your continued employment with the Company. The Option
will be granted pursuant to a stock option agreement which you will be required
to sign as a condition of receiving the Option.

You will also be paid a one-time signing bonus of $40,000, less applicable
withholding (the "Signing Bonus"). Sixty-five percent (65%) of the Signing Bonus
shall be paid to you in cash on your first regularly scheduled payroll date, and
thirty-five percent (35%) of the Signing Bonus shall be paid to you in the form
of shares of the Company's common stock on the first date of your employment.
Such shares will be granted in accordance with the terms of the Company's 2013
Stock Option and Incentive Plan (the "Plan"), and an unrestricted stock award
agreement which you will be required to sign as a condition of receiving the
shares. For purposes of determining the number of shares of the Company's common
stock to be issued to you, the price per share of the Company's common stock
shall be equal to the closing price per share of the Company's common stock as
reported on NASDAQ on the first day of your employment. Such shares will bear
appropriate legends as determined by the Administrator of the Plan in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

You acknowledge that receipt of the Signing Bonus is contingent upon your
continued employment with the Company under the terms of this Letter Agreement
for a period of twelve (12) months of your start date. You agree that you will
return the Signing Bonus in cash in full in the event that you resign from
employment with the Company without Good Reason, or are terminated for Cause,
within twelve (12) months of your start date. "Cause" means any of the
following: (i) embezzlement, misappropriation of material assets or property of
the Company; (ii) the conviction of, or a plea of guilty or nolo contendere to,
a felony, or any crime involving moral turpitude, theft or the violation of
applicable securities laws; (iii) your ongoing and repeated failure or refusal
to perform or neglect of your lawful duties and responsibilities to the Company;
or (iv) your breach of this Letter Agreement or any other agreement with the
Company which breach, if capable of cure, is not cured within thirty (30) days
after your receipt of written notice thereof or otherwise within the applicable
notice and cure periods, if any, provided in the applicable agreement. "Good
Reason" means the occurrence of any of the following actions undertaken by the
Company without your consent: (i) the material diminution in your
responsibilities, authority and function; (ii) a material reduction in your base
salary, provided, however, that Good Reason will not be deemed .to have occurred
in the event of a reduction in your base salary that is pursuant to a salary
reduction program affecting substantially all of the senior level employees of
the Company

--------------------------------------------------------------------------------

and that does not adversely affect you to a greater extent than other similarly
situated employees; or (iii) a change in the geographic location at which you
must regularly report to work and perform services of more than fifty (50)
miles, except for required travel on the Company's business.

In addition, you will be eligible to participate in an employee health benefits
program, a 401(k) plan, a vacation plan, and a bonus plan. The Company has
determined your annual target bonus will be 35% of your annual base salary, to
be pro-rated for the number of months actually worked; provided, however, that
in any event the actual amount of any annual bonus will be determined, and
payment thereof made, in accordance with the terms and conditions of the
Company's Amended and Restated Senior Executive Incentive Bonus Plan (as the
same mar be amended, restated or otherwise modified from time to time) and
subject to the discretion and approval of the Company's Board of Directors.

As a condition of your employment, you will be required to complete and sign the
Company’s standard form Employee Proprietary Information and Inventions
Agreement attached hereto (the "Agreement"). In part, this Agreement requires
that employees comply with the Company's requirements to protect its proprietary
and confidential information at all times. Additionally, under federal
immigration laws, the Company is required to verify each new employee's identity
and legal authority to work in the United States. Accordingly, please be
prepared to furnish appropriate documents satisfying those requirements as this
offer of employment is conditioned on submission of satisfactory documentation
and its verification. You will also be subject to and expected to comply with
the Company's workplace policies and rules, which will be provided to you
separately.

All forms of compensation referred to in this Letter Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions to the extent required by law. You hereby acknowledge that you have
had an adequate opportunity to consult with your own tax advisors regarding the
compensation set forth in this Letter Agreement, the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

We hope that you and Fate Therapeutics will find mutual satisfaction with your
employment. All of us at Fate Therapeutics are very excited about you joining
our team and look forward to a beneficial and fruitful relationship.
Nevertheless, employees have the right to terminate their employment at any
time, with or without cause or notice, and Fate Therapeutics reserves for itself
an equal right with respect to your employment, where this type of relationship
is called "at-will" employment.

This Letter Agreement and the Employee Proprietary Information and Inventions
Agreement attached hereto contain the entire terms and conditions with respect
to your employment, and they supersede all prior communications, negotiations,
representations and/or agreements between you and Fate Therapeutics. The terms
and conditions of this offer may only be changed by written agreement by a duly
authorized representative of Fate Therapeutics, although the Company may, from
time to time, in its sole discretion, adjust the salary, benefits, other forms
of compensation paid to you, and/or other policies and procedures in connection
with your employment.

This Letter Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of California, without regard
to its principles of conflicts of laws. You and the Company agree to submit to
the exclusive personal jurisdiction of the federal and state courts located in
the State of California 'in connection with any dispute as to the meaning,
effect, performance or validity of this Letter Agreement or arising out of,
related to, or in any way connected with, this Letter Agreement or your
employment with the Company.

If this offer is acceptable to you, kindly indicate your consent to its terms
and conditions by signing and returning a copy of this Letter Agreement and a
completed Employee Proprietary Information and Inventions Agreement attached
hereto to me by the close of business on April 28, 2016, It being understood
that this offer will expire if not accepted on or before such date (although
that expiration date may be extended at the discretion of Fate Therapeutics).
Upon your signature below, this Letter Agreement, including Appendix A, will
become our binding agreement with respect to your employment, containing all
terms and conditions as to the specifics thereto.

 

Very truly yours,

 

/s/ J. Scott Wolchko

 

J. Scott Wolchko

President & CEO

 

--------------------------------------------------------------------------------

I agree to and accept employment with Fate Therapeutics, Inc. on the terms and
conditions set forth in this Letter Agreement, including the Employee
Proprietary Information and Inventions Agreement attached hereto as Appendix A:

 

/s/ Chris Storgard

 

April 27, 2016

Chris Storgard

 

Date

 

--------------------------------------------------------------------------------

Appendix A

Employee Proprietary Information and Inventions Agreement